IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-20399
                         Conference Calendar



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus


JOEL CELEDON, also known as Angel Gonzalez-Soto,
also known as Joel Celedon-Rios, also known as
Abel C. Gonzalez, also known as Abel Soto,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-99-CR-710-ALL
                      --------------------
                        February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender has moved for leave to withdraw

and has filed a brief as required by Anders v. California, 386
U.S. 738 (1967).    Celedon has received a copy of counsel’s brief

and motion but has not filed a response.    Our independent review

of the brief and the record discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.